Citation Nr: 0621895	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
degenerative disc disease of the cervical spine, status post 
laminectomy, to include neuropathy/radiculopathy of the left 
and right upper extremities.

2.  Entitlement to an increased rating for right knee 
disorder, to include traumatic arthritis, postoperative 
residuals of repair of the right patellar tendon, and 
limitation of extension.  

3.  Entitlement to an evaluation in excess of 10 percent for 
postconcussion headaches with dizziness.

4.  Entitlement to nonservice-connected disability pension 
benefits.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1976 to 
July 1987.

This matter originates from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied 
entitlement to a rating higher than 20 percent for the 
cervical spine disorder; denied entitlement to a rating 
higher than 10 percent for post-operative repair of the 
patellar tendon; denied entitlement to a rating higher than 
10 percent for right knee traumatic arthritis; denied 
entitlement to a rating higher than 10 percent for post-
concussion headaches with dizziness; and denied entitlement 
to nonservice-connected pension.

In March 2005, the Board of Veterans' Appeals (Board) 
remanded this matter to the RO for additional development.  
Further development was accomplished and a rating decision 
was issued in August 2005, which awarded the following:  an 
increased rating of 30 percent for degenerative disc disease 
of the cervical spine, effective from August 5, 2005; service 
connection for peripheral neuropathy of the left upper 
extremity associated with degenerative disc disease of the 
cervical spine, rated 10 percent disabling, effective from 
August 5, 2005; service connection for peripheral neuropathy 
of the right upper extremity associated with degenerative 
disc disease of the cervical spine, rated noncompensable from 
March 2002, and 10 percent disabling from August 5, 2005; an 
increased rating of 20 percent for traumatic arthritis of the 
right knee, effective from August 5, 2005; continued rating 
of 10 percent for post-operative repair of the right patellar 
tendon; a 20 percent rating for limitation of extension of 
the right knee, effective from August 5, 2005; and continued 
rating of 10 percent for post-concussion headaches with 
dizziness.  


FINDINGS OF FACTS

1.  For the period prior to August 5, 2005, the veteran's 
cervical spine disorder was manifested by no more than 
moderate functional impairment, without severe limitation of 
motion; ankylosis; recurring attacks with intermittent 
relief; any incapacitating episodes; or any abnormal 
peripheral nerve problems.

2.  From August 5, 2005, the veteran's cervical spine 
disorder has been manifested by favorable ankylosis; constant 
neuropathic pain; numbness and tingling in the upper 
extremities; mild atrophy of the right trapezius and deltoid 
muscles; diminished perception to vibratory stimuli in the 
left upper extremity; absent deep tendon reflexes; 5/5 motor 
strength; and good dexterity, coordination, and movement of 
the hands with full range of motion, indicative of pronounced 
intervertebral disc syndrome and no more than moderate 
radiculopathy/neuropathy, without any incapacitating 
episodes.  

3.  Prior to August 5, 2005, the veteran's right knee 
disorder was manifested by pain, range of motion of 0-120 
degrees, and occasional giving out of the knee due to pain 
caused by prolonged standing and walking, consistent with no 
more than mild impairment of the knee.  

4.  From August 5, 2005, the veteran's right knee disorder 
was manifested by knee pain; weakness; stiffness; swelling; 
stiff gait; mild quadriceps atrophy; limitation of flexion to 
90 degrees; limitation of extension to 15 degrees; and 
unsteadiness of knee on kneeling/squatting maneuvers, with 
negative tests for instability and without episodes of 
subluxation or dislocation, consistent with no more than mild 
impairment of the right knee.  


5.  The veteran's postconcussion headaches with dizziness do 
not result in any neurological disabilities; the residual 
symptoms of headaches have essentially resolved.

6.  The veteran did not have service during any period of 
war.                     


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for degenerative 
disc disease of the cervical spine, status post laminectomy, 
to include neuropathy/radiculopathy of the left and right 
upper extremities, are not met for the period prior to August 
5, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.71a, 4.123, 4.124, 4.124a, Diagnostic 
Codes 5235-5243, 5287, 5290, 5293, 8510, 8610, 8710, 8511, 
8611, 8711 (2002 and 2005).  

2.  The criteria for a rating in excess of 30 percent for the 
orthopedic manifestation of residuals of degenerative disc 
disease of the cervical spine, from August 5, 2005, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 5287, 
5290, 5293 (2002 and 2005).  

3.  The criteria for a 30 percent rating for 
radiculopathy/neuropathy of the right upper extremity, as a 
residual of degenerative disc disease of the cervical spine, 
are met, beginning August 5, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, 
4.123, 4.124, 4.124a, Diagnostic Codes 5235-5243, 5287, 5290, 
5293, 8510, 8610, 8710, 8511, 8611, 8711 (2002 and 2005).  

4.  The criteria for a 40 percent rating for 
radiculopathy/neuropathy of the left upper extremity, as a 
residual of degenerative disc disease of the cervical spine, 
are met, beginning August 5, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, 
4.123, 4.124, 4.124a, Diagnostic Codes 5235-5243, 5287, 5290, 
5293, 8510, 8610, 8710, 8511, 8611, 8711 (2002 and 2005).  

5.  The criteria for an increased rating for right knee 
disorder, to include traumatic arthritis, postoperative 
residuals of repair of the right patellar tendon, and 
limitation of extension, for the period prior to August 5, 
2005, and thereafter, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5256, 5257, 5260, 5261 (2005).  

6.  The criteria for an increased rating for postconcussion 
headaches with dizziness have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8045 
(2005).

7.  The veteran does not meet the threshold service 
eligibility requirements for nonservice-connected disability 
pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203, 3.314 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in March 2002 and April 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and VA outpatient treatment 
and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions; 
service medical records; and VA medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).


Cervical Spine

The rating criteria for evaluation of musculoskeletal 
disorders of the spine were changed during the pendency of 
this appeal.  Substantive changes were made to the rating 
criteria effective in September 2002, and again effective in 
September 2003.  The Board will address all applicable 
criteria since the initiation of the claim on appeal.  

Prior to September 23, 2002 ankylosis of the cervical segment 
of the spine at an unfavorable angle warranted a 40 percent 
evaluation.  A 30 percent evaluation required fixation at a 
favorable angle.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5287.  A 30 percent rating could also be assigned for severe 
limitation of motion.  Moderate limitation of motion of the 
cervical segment of the spine warranted a 20 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290.  

Under DC 5293 for intervertebral disc syndrome a 20 percent 
evaluation was warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293, effective prior to 
September 23, 2002.

Effective September 23, 2002, Section 4.71a, Diagnostic Code 
5293 was amended.  Pursuant to the revised rating criteria, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating applies.  The 
disability is rated as 40 percent disabling if manifested by 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent evaluation is assigned.  

For purposes of evaluations under Diagnostic Code 5293 (or 
5243), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities may 
be evaluated using criteria for the most appropriate 
orthopedic diagnostic code or codes, and neurologic 
disabilities may be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293 (2003).

On September 23, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine became effective.  This 
Formula can be used to evaluate intervertebral disc syndrome 
under Diagnostic Code 5243, unless the disorder is evaluated 
under based on incapacitating episodes.  Under the General 
Formula, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
evaluation.  Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine 
warrants a 30 percent evaluation.  Forward flexion greater 
than 15 degrees but not greater than 30 degrees or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.  Any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be evaluated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).

The Board notes that the RO has awarded service connection 
and compensable ratings for peripheral neuropathy of the left 
and right upper extremities associated with degenerative disc 
disease of the cervical spine.  The RO has rated the 
disability under DC 8515, which involves the median nerve.  
In this case, the neuropathy stems from nerves in the 
cervical spine, not the median nerve.  The Board will thus 
address those diagnostic codes which pertain to the cervical 
spine, rather than the median nerve.  The Board notes that 
the Court of Appeals for Veterans Claims has held that the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case, Butts v. Brown, 
5 Vet. App. 532, 538 (1993), and that one diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, given that neuropathy stems from the 
cervical vertebrae nerves, rather than the median nerve, the 
Board has determined that other rating codes are "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  In any event, the 
diagnostic codes pertaining to nerve injuries of the cervical 
spine are in fact more advantageous than that pertaining to 
the median nerve in that higher ratings are provided for the 
various degrees of paralysis, neuritis, and neuralgia.  

The criteria for evaluating diseases of the peripheral nerves 
are as follows:

Upper Radicular Group (Fifth and Sixth Cervicals)
851
0
Paralysis of:
Majo
r
Mino
r

Complete; all shoulder and elbow movements 
lost or severely affected, hand and wrist 
movements not affected
70
60

Incomplete:

  Severe
50
40

  Moderate
40
30

  Mild
20
20
861
0
Neuritis
871
0
Neuralgia

Middle Radicular Group
851
1
Paralysis of:
Majo
r
Mino
r

Complete; adduction, abduction, and rotation 
of arm, flexion of elbow, and extension of 
wrist lost or severely affected
70
60

Incomplete:

  Severe
50
40

  Moderate
40
30

  Mild
20
20
861
1
Neuritis
871
1
Neuralgia

Lower Radicular Group
851
2
Paralysis of
Majo
r
Mino
r

Complete; all intrinsic muscles of hand, and 
some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand)
70
60

Incomplete:

  Severe
50
40

  Moderate
40
30

  Mild
20
20
861
2
Neuritis
871
2
Neuralgia




All Radicular Groups
851
3
Paralysis 
of:
Majo
r
Mino
r

Complete
90
80

Incomplete:

  Severe
70
60

  Moderat
e    
40
30

  Mild
20
20
861
3
Neuritis
871
3
Neuralgia
38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.

Prior to August 5, 2005, the veteran's cervical spine 
disorder was rated 20 percent disabling under DC 5293.  The 
evidence of record dated prior to August 5, 2005, includes a 
March 2002 VA examination report as well as VA outpatient 
treatment records, which primarily deal with disorders other 
than the cervical spine disorder.  Review of the evidence of 
record dated prior to August 5, 2005, does not support 
entitlement to a higher rating prior to that date.  

First, it is noted that the March 2002 VA examination report 
does not indicate the presence of ankylosis or postural 
deformities.  And, the range of motion reported at that time 
is not indicative of severe limitation of motion.  The 
veteran could look down to 70 degrees; look up to 54 degrees; 
rotate to the right to 70 degrees; and rotate to the left to 
75 degrees.  The degree of motion of the neck shown in no way 
represents severe limitation of motion and clearly does not 
support a finding of ankylosis to any degree.  The only 
problems the veteran reported was difficulty with reading or 
bending over to study for lengthy periods.  His activities 
were not affected in any other way.  

As mentioned above, the evidence of record also includes 
outpatient VA treatment records dated between 2002 and 2005; 
however, these records primarily deal with other disorders.  
Though an October 2002 treatment report notes worsening of 
his cervical spine symptoms, there was no evaluation of the 
neck at that time.  Other treatment records dated between 
2002 and 2005 (prior to the August 2005 VA examination) do 
not contain significant pertinent findings.  Given the 
veteran's subjective reports and objective findings shown on 
examination in March 2002, with due consideration of the 
DeLuca principles, the Board concludes that the evidence of 
record prior to August 5, 2005, does not support an increased 
rating under DC 5287 or DC 5290.  

The Board also finds that entitlement to a higher rating 
under DC 5293 is not warranted for the period prior to August 
2005.  The neurological findings shown at the March 2002 VA 
examination were that the veteran had some tingling in the 
right hand and examination showed some mild paresthesias.  
There were no other sensory abnormalities.  It was noted that 
the only time he had neck problems was when he held his head 
in a single position for a fairly lengthy period of time.  
The neurological problems were not felt to be such as to 
interfere with his daily activities.  Also, the VA treatment 
records dated prior to August 2005 do not document the 
presence of pertinent neurological abnormalities.  The 
evidence of record prior to August 2005 is simply not 
indicative of severe intervertebral disc syndrome under DC 
5293; thus, a higher rating under that code is not warranted 
prior to August 2005.  

The Board notes that the March 2002 VA examiner indicated 
that the veteran's neurological symptoms were indicative of 
mild neuropathy.  However, the examiner also indicated that 
there was no paralysis, neuritis, or neuralgia.  The examiner 
indicated that the veteran had no abnormal peripheral nerve 
problems, that there was no specific nerve involved on the 
peripheral neuropathy.  Given these findings, a separate 
compensable rating for peripheral neuropathy is not warranted 
for the period prior to August 5, 2005.  Though the veteran 
had some mild positive neurological findings, these are 
adequately compensated by the 20 percent rating assigned 
under DC 5293.  A higher rating is not warranted under the 
rating criteria for intervertebral disc syndrome, and a 
separate rating under the nerve injuries criteria may not be 
assigned as it would constitute pyramiding under the current 
circumstances.  38 C.F.R. § 4.14.

The Board additionally finds that the new rating criteria do 
not provide a basis for granting an increased rating prior to 
August 5, 2005.  First, the record does not indicate that 
there have been any periods of incapacitation as defined 
under the regulation.  Neither the VA treatment records, nor 
the March 2002 VA examination indicate that there were any 
periods of incapacitation.  The Board specifically notes that 
the March 2002 VA examination indicated that the veteran's 
symptoms did not interfere with his daily activities.  
Further, the ranges of motion reported do not indicate the 
presence of ankylosis or limited flexion to 15 degrees or 
less.  Thus, it is the Board's conclusion that for the period 
prior to August 5, 2005, the evidence of record does not 
support a finding of entitlement to a rating higher than 20 
percent under any of the applicable diagnostic codes.
 
The August 2005 VA examination clearly shows a significant 
increase in the veteran's cervical spine disorder.  Effective 
August 5, 2005, the RO increased the veteran's disability 
rating by assigning a 30 percent rating under DC 5293/5243, 
and 10 percent ratings for neuropathy in each upper 
extremity.  As previously mentioned, the RO assigned ratings 
for peripheral neuropathy under DC 8515.  However, the Board 
finds that DC 8515 is not for application as it pertains to 
median nerve injuries.  The Board will thus address the 
separate ratings assigned for neuropathy/radiculopathy 
associated with the cervical spine under other more 
appropriate diagnostic codes.  

After thorough review of the evidence of record, the Board 
finds that entitlement to a higher rating for the orthopedic 
manifestations of the veteran's cervical spine disability is 
not warranted.  The Board notes that the August 2005 VA 
examination indicates the presence of favorable ankylosis.  
The examiner stated that the veteran had fixed postural 
abnormality with mild favorable ankylosis.  Unfavorable 
ankylosis was not shown.  The cervical spine was not fixed in 
flexion or extension; rather, his posture was in a forward 
flexion at rest (at approximately 38 degrees).  The veteran 
had range of motion in the spine, albeit, severely limited.  
As unfavorable ankylosis is not shown, a higher rating for 
the orthopedic manifestations is not warranted under DC 5287, 
5235-5243.  

In addition, the criteria for a higher rating are not met 
based on incapacitating episodes (DC 5243) as the August 2005 
VA examination notes no periods of incapacitation during the 
past 12 months, and neither the VA treatment records nor the 
veteran himself have reported any periods of incapacitation.  

By an August 2005 rating decision, the RO awarded service 
connection and 10 percent ratings for neuropathy in each 
upper extremity.  Though the veteran has not specifically 
disagreed with the ratings assigned for neuropathy, the Board 
finds that the appeal of the claim for entitlement to an 
increased rating for disorder of the cervical spine 
encompasses the separate ratings assigned for any 
neurological manifestations.  In this regard, it is noted 
that DC 5235-5243 specifically provide that intervertebral 
disc syndrome may be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations.  Therefore, the Board must address 
the rating that is warranted for the neurologic 
manifestations.

The reports of August 2005 VA examinations (peripheral nerves 
and spine/joints) indicate that the veteran had radiculopathy 
and neuropathy of the upper extremities secondary to 
degenerative disc disease of the cervical spine.  The nerve 
involved was identified as the cervical vertebrae, C6 and C7.  
This would appear to involve the upper and middle radicular 
groups.  (The ratings assigned for the radicular groups - 
upper, middle, lower, and all radicular - are the same for 
mild and moderate disability.  Since the Board finds no more 
than moderate disability in this case, clarification as to 
exactly which radicular group is involved is unnecessary.)  

The evidence with regard to the right upper extremity, which 
is the minor extremity as reported by the veteran on VA 
examination in August 2005, indicates complaints of constant 
neuropathic pain; numbness and tingling from the shoulder to 
the fingertips; mild atrophy of the right trapezius and 
deltoid muscles; and absent deep tendon reflexes.  The left 
upper extremity symptoms consist of constant neuropathic 
pain; numbness and tingling from the shoulders to the 
fingertips; absent deep tendon reflexes; and diminished 
perception to vibratory stimuli.  These symptoms are 
indicative of neuritis with organic changes, and closely 
approximate the criteria for moderate incomplete paralysis.  
The Board does not find that a rating for severe incomplete 
paralysis is warranted.  This is based on VA examination 
findings which showed that motor strength was 5/5, and that 
it remained 5/5 even with repetitive use.  In addition, it is 
noted that he had good dexterity, coordination, and movement, 
with full range of motion of the hands.  Given these 
findings, the Board finds that the neuropathy and 
radiculopathy is no more than moderate in each upper 
extremity.  Thus, a rating of 30 percent for the right 
(minor) upper extremity, and 40 percent for the left upper 
extremity, is warranted.        

The Board must point out that the veteran's symptoms on VA 
examination in August 2005 clearly satisfy the criteria for 
assignment of a 60 percent rating under DC 5293.  The veteran 
is shown to have constant neuropathic pain, demonstrable 
muscle spasm (he had increased muscle spasm with range of 
motion and motor strength testing), absent deep tendon 
reflexes, muscle atrophy, and diminished vibratory sensation.  
These neurological symptoms are consistent with pronounced 
intervertebral disc syndrome.  However, assignment of a 60 
percent rating under DC 5293 would preclude assignment of 
separate ratings for the neuropathy/radiculopathy as those 
ratings are based on some of the same symptoms that the 60 
percent rating under DC 5293 would be based.  38 C.F.R. 
§ 4.14.  Here, assignment of separate evaluations for the 
orthopedic and neurological symptoms under the new rating 
criteria would result in a higher combined rating than 
assignment of a 60 percent rating under DC 5293.  38 C.F.R. 
§ 4.25.  The assignment of separate evaluations is thus 
granted as it is more advantageous to the veteran under the 
current circumstances.

Right Knee

The veteran's right knee disorder is presently evaluated as 
traumatic arthritis under DC 5010-5260 with a 20 percent 
evaluation; as limitation of extension of the right knee 
evaluated as 20 percent disabling under DC 5261; and as post 
operative repair of the right patellar tendon at 10 percent 
under DC 5257.  

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 
5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between zero degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 and 20 degrees.  A 50 percent rating 
requires that the knee be fixed in flexion at an angle 
between 20 and 45 degrees.  A 60 percent evaluation requires 
extremely unfavorable ankylosis.  Ankylosis is considered to 
be extremely unfavorable when the knee is fixed in flexion at 
an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.

Slight recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation.  A 20 percent rating requires 
moderate subluxation or lateral instability, and a 30 percent 
rating such to be severe.  38 C.F.R. § 4.71a, DC 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, DC 5261.

The Board has thoroughly reviewed the evidence of record and 
finds that the criteria for a higher rating for the right 
knee disorder are not met.  For the period prior to August 
2005, the evidence of record included the March 2002 VA 
examination and outpatient VA treatment records (which 
primarily deal with disorders other than the right knee).  
The VA examination indicated that the range of motion of the 
right knee was not limited to a compensable degree (reported 
as 0-120).  The veteran was noted to have pain and difficulty 
with certain activity, such as climbing stairs and heel-toe 
walking.  Given his level of limitation of motion and degree 
of functional impairment shown at the time, a rating of 10 
percent under DC 5010 is appropriate.  The criteria for a 
higher rating under DC 5256, 5260, and 5261 are clearly not 
met.  

As to a higher rating under DC 5257, VA examination in March 
2002 noted only occasional giving out of the knee due to 
pain, primarily caused by prolonged standing or walking.  The 
Board does not find this level of impairment to be indicative 
of moderate impairment of the knee.  The Board has also 
reviewed the outpatient VA treatment records and finds that 
these records do not contain any findings which would be 
indicative of moderate impairment.  Thus, entitlement to an 
increased rating for the right knee disability for the period 
prior to August 2005 is not warranted.

The Board also finds that the criteria for a higher rating 
are not met for the period beginning August 5, 2005.  As to 
entitlement to a higher rating under DC 5257 for recurrent 
subluxation or lateral instability, VA examination in August 
2005 noted that the veteran did not report any episodes of 
dislocation or subluxation.  He did have complaints of 
unsteadiness and falls due to right knee buckling.  This is 
supported by VA examination findings which noted that he had 
difficulty with kneeling and squatting and on attempting a 
squatting maneuver, he became unstable and unable to perform 
the maneuver.  Otherwise, tests for instability were 
negative.  Examination did not show presence of medial or 
lateral instability, and anterior and posterior signs for 
instability were negative.  McMurray's sign was negative as 
well.  Given that all tests for instability were negative and 
that he did not have any subluxation episodes, the Board 
finds that the criteria for moderate impairment under DC 5257 
are not met.  The instability caused by kneeling/squatting 
maneuvers and unsteadiness and buckling of the knee with 
prolonged walking is adequately compensated by the 10 percent 
rating assigned under DC 5257.  A higher rating is not 
warranted.
 
Likewise, a higher rating is not warranted under DC 5256 as 
the veteran does not have ankylosis of knee, as noted on 
range of motion testing during the August 2005 VA 
examination.  Flexion, though limited, was not shown to be 
limited to a compensable degree.  Extension was shown to be 
limited to 15 degrees, which warrants a 20 percent rating 
under DC 5261.  The Board notes that the veteran had pain all 
throughout range of motion testing, and that there was 
additional limitation of motion and joint function secondary 
to pain, fatigue, weakness, and lack of endurance following 
repetitive use.  However, after repetitive motion, the 
veteran's flexion was at 90 degrees, and extension remained 
the same (limited to 15 degrees).  Thus, even with 
consideration of the DeLuca principles, the veteran's 
limitation of extension does not meet the criteria for a 
higher rating.  And, his limitation of flexion remained at a 
noncompensable degree.                     

The Board notes that the veteran's examination showed that he 
had an extremely stiff gait; swelling without effusion; mild 
quadriceps atrophy; marked decreased in movement of the 
patella; severe pain to pressure to or attempted movement of 
the patella; and daily flare-ups.  Certainly, these symptoms 
are quite significant. However, the RO has already, in 
addition to the 10 percent rating for instability and the 20 
percent rating for limitation of extension, awarded the 
veteran a separate 20 percent rating for limitation of 
flexion and arthritis.  Again, the veteran's limitation of 
flexion was at a noncompensable level, and DC 5003/5010 
allows for only a 10 percent rating for arthritis under these 
circumstances.  There is simply no justification for an 
additional separate rating higher than 20 percent under DC 
5010/5260.  The instability, limitation of motion, and all 
other associated symptoms are being adequately compensated by 
the two 20 percent and one 10 percent ratings.  Entitlement 
to an increased rating is not warranted.  

Postconcussion Headaches with Dizziness

The veteran's postconcussion headaches with dizziness may be 
evaluated under DC 8045 which provides that purely 
neurological disabilities (such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc.) following trauma to 
the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints (such as headache, dizziness, insomnia, 
etc.) recognized as symptomatic of brain trauma will be 
evaluated as 10 percent disabling and no more under 
diagnostic code 9304.  This 10 percent evaluation will not be 
combined with any other evaluation for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
DC 8045.

In the case at hand, the veteran is already in receipt of a 
10 percent rating for this disability.  The record does not 
indicate that there are any neurological disorders associated 
with the in-service head injury and resulting post-concussion 
headaches and dizziness.  It is noted that on VA examination 
in March 2002, it was reported that he had headaches from a 
past motor vehicle accident.  He had not had any blackouts or 
seizures.  Evaluation of the cranial nerves appeared to be 
normal.  The assessment was status post concussion, which 
occurred in the motor vehicle accident causing headaches and 
concussion.  The examiner indicated that this was gradually 
resolving.  As the evidence of record does not indicate that 
there are any neurological disorders associated with the head 
injury, and in fact, any residual symptoms are resolving, a 
rating higher than 10 percent for post-concussion headaches 
and dizziness is not warranted.    

Nonservice-Connected Pension

The payment of nonservice-connected disability pension 
benefits is provided to veterans who are permanently and 
totally disabled from a nonservice-connected disability that 
is not the result of willful misconduct, but only where a 
veteran has the requisite service. 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b).  A claimant for VA pension benefits 
meets the necessary service requirements if there is 
sufficient evidence that he served in active military, naval, 
or air service under one of the following conditions: (i) for 
90 days or more during a period of war; (ii) during a period 
of war, if he was discharged or released from such service 
for a disability adjudged service-connected without the 
presumptive provisions of law, or at the time of discharge, 
he had such a service- connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability; (iii) for a period 
of 90 consecutive days or more, if such period began or ended 
during a period of war; or (iv) for an aggregate of 90 days 
or more in two or more separate periods of service, during 
more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a)(3).

The Vietnam era is a period of war.  38 U.S.C.A. § 101(11). 
The term "Vietnam era" means the following: (1) the period 
beginning on February 28, 1961, and ending on May 7, 1975, 
for veterans who served in the Republic of Vietnam during 
that period; or (2) the period beginning on August 5, 1964, 
and ending on May 7, 1975, in all other cases. 38 U.S.C.A. § 
101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War means the 
period beginning in August 1990.  38 U.S.C.A. § 101(33); 
3.2(i).  

Here, the veteran's service records indicate that he served 
on active duty from September 1976 to July 1987.  Thus, there 
was no service during any periods of war.  As his service 
records fail to show that he meets the threshold eligibility 
requirements for pension benefits, there is no legal 
entitlement and the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426,  430 (1994).


	(CONTINUED ON NEXT PAGE)






ORDER

An increased rating for degenerative disc disease of the 
cervical spine, status post laminectomy, to include 
neuropathy/radiculopathy of the left and right upper 
extremities, is denied for the period prior to August 5, 
2005.  

A rating in excess of 30 percent for orthopedic manifestation 
of residuals of degenerative disc disease of the cervical 
spine, from August 5, 2005, is denied.  

A 30 percent rating for radiculopathy/neuropathy of the right 
upper extremity, as a residual of degenerative disc disease 
of the cervical spine, is granted from August 5, 2005, 
subject to the criteria which govern the payment of monetary 
awards.  

A 40 percent rating for radiculopathy/neuropathy of the left 
upper extremity, as a residual of degenerative disc disease 
of the cervical spine, is granted from August 5, 2005, 
subject to the criteria which govern the payment of monetary 
awards.  

An increased rating for right knee disorder, to include 
traumatic arthritis, postoperative residuals of repair of the 
right patellar tendon, and limitation of extension, for the 
period prior to August 5, 2005, and thereafter, is denied.  

An increased rating for postconcussion headaches with 
dizziness is denied.

Entitlement to a nonservice-connected disability pension 
benefits is denied.  



____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


